Citation Nr: 0331023	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  99-08 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disorder other than PTSD.

3.  Entitlement to nonservice-connected pension benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to 
February 1968.  In addition, the veteran had prior, 
unverified, active service of ten months and seven days.  

This matter came before the Board of Veterans' Appeals 
(Board) from a June 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  A videoconference hearing was held before 
the undersigned acting Veterans Law Judge in December 2002.  
The veteran presented testimony from the RO in Huntington, 
West Virginia. 


REMAND

The veteran contends, in substance, that he suffers from 
PTSD and/or a psychiatric disorder other than PTSD as a 
result of an assault in service.  He also contends that he 
is entitled to nonservice-connected pension benefits.

Initially, it is pointed out that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)) and the 
regulations implementing it are applicable to the veteran's 
claims.  This law, enacted during the course of this appeal, 
essentially eliminated the well-grounded requirement (i.e. 
that a claimant was required to submit a well-grounded 
claim) and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. § § 3.159(a)-(c) (2003).  

VA in this regard is required to notify the claimant and the 
claimant's representative, if any, of the evidence necessary 
to complete the application for the benefit sought, as well 
as of its efforts to procure relevant evidence.  As well, VA 
is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a) (West 2002).  Moreover, required 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106.  

A claim may be decided without providing additional 
assistance only when no reasonable possibility exists that 
such assistance will aid in the establishment of 
entitlement, or the record includes medical evidence 
sufficient to adjudicate the claim.  See 38 U.S.C.A. § 5103A 
(West 2002).  

Regarding the issue of entitlement to nonservice-connected 
pension benefits, the Board notes that the RO has not 
complied with the notification requirements of the VCAA or 
the implementing regulations.  Specifically, the RO has not 
informed the veteran of the evidence and information 
necessary to substantiate his claim for nonservice-connected 
pension benefits nor has it adequately informed the veteran 
of the proper time frame in which he may submit such 
evidence.  In addition, pertinent evidence (information 
regarding unreimbursed medical expenses) has been associated 
with the claims folder since the last RO action on this 
claim, and the veteran has not waived initial RO review of 
same.  See generally, Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (DAV).  

Moreover, the Board is of the opinion that the veteran 
should be asked to provide updated income information, as 
this claim turns on whether his income is excessive for VA 
pension benefits purposes.  38 C.F.R. §§ 3.3(a)(3), 3.23 
(2003).  

Regarding the issues of entitlement to service connection 
for PTSD and a psychiatric disorder other than PTSD, the 
record reflects that in January 2002, the RO sent the 
veteran a letter that was intended to comply with the 
notification requirements of the VCAA.  However, this 
notification is defective because the veteran was not 
clearly informed of the time limit for submitting 
information or evidence under 38 U.S.C.A. § 5103(b).  
Specifically, the RO informed the veteran that it would 
decide his claims on the evidence of record if he did not 
respond within one month but also essentially informed him 
that he would be afforded a period of one year in which to 
submit the requested evidence and information.  

[Parenthetically, the Board points out that a letter 
previously sent to the veteran, dated in March 2001, was 
similar although it allowed for two months to submit the 
requested evidence (in addition to including the one-year 
language noted above). ]

In any event, the Board is of the opinion that further 
development of these claims is required prior to appellate 
adjudication, to include the accomplishment of a VA 
psychiatric examination.  In addition, the Board notes that 
in May 2001 the RO attempted to obtain additional evidence 
from B. Wayne Lanthorn, Ph.D., a clinical psychologist, but 
that the letter sent was returned as undeliverable.  The 
Board points out, however, that this letter was sent to the 
wrong address (see Dr. Lanthorn's December 1999 letter of 
record - as well as a March 2001 RO letter to him - for the 
apparent correct address).  

Finally, the Board notes that available service medical 
records pertaining to the veteran's active service from 
October 1965 to February 1968 are noted to have been 
obtained.  However, the record indicates that the veteran 
also had prior, unverified, active service of ten months and 
seven days.  The dates of this service should be verified 
and the veteran's service medical records should be 
obtained.  See 38 C.F.R. § 3.159(c) (2003).

In view of the above, these claims are REMANDED to the RO 
for the following action:

1.  With regard to all the issues on 
appeal, the RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103.  The RO should 
inform the veteran that any evidence and 
information submitted in response to the 
letter must be received by the RO within 
one year of the date of the RO's letter 
and that he should inform the RO if he 
desires to waive the one-year period for 
response.  

2.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  In this regard (and among 
other things), any additional records 
from Drs. Lanthorn, Riaz, and Carr 
should be requested (see note above 
regarding Dr. Lanthorn's address).  If 
the RO is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran request him 
to submit the outstanding evidence. 

3.  The RO should contact the Service 
department and the National Personnel 
Records Center in an attempt to verify 
all the veteran's active service and to 
obtain all outstanding service medical 
records.

4.  The RO should send the veteran a 
blank Financial Status Report (FSR) and 
request that he fill out this form 
accurately and return it to the RO.  In 
addition, the RO should request that the 
veteran provide any additional 
information regarding any unreimbursed 
medical expenses from 2000 to the 
present time.  

5.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the nature and likely etiology 
of any currently diagnosed PTSD or other 
psychiatric disorder; the veteran's 
claims folder should be provided for 
review by the examiner.  

All findings should be documented in 
detail, and the examiner should render 
an opinion as to whether it is as least 
as likely as not that any currently 
diagnosed PTSD and/or other psychiatric 
disorder is related to the veteran's 
service.  

All evidence of record, to include the 
veteran's service medical records (to 
specifically include an October 1967 
neuropsychiatric screening report) and 
the private medical evidence, should be 
reviewed by the examiner, and if his/her 
opinion differs from, or is in agreement 
with, any opinion noted in the record 
regarding the etiology of any 
psychiatric disorder diagnosed, detailed 
rationale should be provided.  

6.  The RO should then undertake any 
other indicated development.

7.  Then, after providing the veteran 
with the appropriate time to submit 
additional evidence - see Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir., September 22, 
2003)) - the RO should review all of the 
evidence of record, including any new 
evidence, and readjudicate the above 
listed claims on appeal.  If the 
benefits sought on appeal are not 
granted an appropriate Supplemental 
Statement of the Case should be 
furnished to the veteran.  He should 
also be afforded an opportunity to 
respond thereto.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                  
_________________________________________________
	K. R. FLETCHER
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




